Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/29/2022 has been entered. 
The 35 USC 112(b) rejection of claim 16 is withdrawn in light of the amendment.

Reasons for Allowance
Claims 7 and 8, and those depending therefrom including claims 2-6, 9-11, 13, and 14, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art, in combination with all other claimed limitations, fails to anticipate or render obvious “a polishing target dissolution process of dissolving a polishing target contained in the collected used abrasive slurry by adding a solvent to the collected used abrasive slurry, and the solvent does not contain an electrolyte.”  

Claim 12, and those depending therefrom including claims 15 and 16, are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art of Matsui (US-2003/0022502) fails to anticipate or render obvious, in combination with all other limitations, the additional claim limitations added in this newest amendment.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723